COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name: Ankus, L.L.C. v. U.S. Bank National Association, as Trustee
Appellate case number: 01-18-00777-CV

Trial court case number: 2017-48651

Trial court:              281st District Court of Harris County

Date motion filed:        August 19, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss_______
                   Acting for the Court

Panel consists of: Justices Keyes, Goodman, and Countiss.

Date: December 17, 2020